       Case 2:18-cv-09714-JCZ-KWR Document 1 Filed 10/18/18 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

                              *                          C.A. NO. 18-
ALLIANCE MARINE SERVICES, L.P.*
                              *                          SECTION
VERSUS                        *                          JUDGE
                              *
                              *                          MAGISTRATE
DOUGLAS RYBINSKI              *
                              *
******************************

                     COMPLAINT FOR DECLARATORY JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Alliance Marine

Services, L.P. (“Alliance Marine Services”), who seeks a Declaratory Judgment declaring that

Alliance Marine Services, L.P., as a Jones Act employer, has the obligation and right to

investigate Mr. Rybinski’s entitlement to maintenance and cure benefits and ordering Mr.

Rybinski to undergo an Independent Medical Examination (“IME”) with a physician of Alliance

Marine Services’ choice, as follows:

                                                    I.

       Alliance Marine Services is a Texas limited partnership maintaining its principal place

of business in Houston, Texas, and doing business within the State of Louisiana and within

the jurisdiction of this Honorable Court.

                                              II.

       Douglas Rybinski is a person of the full age of majority and a citizen of New

Hampshire, with a last known address of 90 Elm Street, Lancaster, New Hampshire, 03584.

                                             III.

         This Court has subject matter jurisdiction over this matter pursuant to the admiralty

  and maritime jurisdiction of the United States Courts, 28 U.S.C. §1333 and of Rule 9(h)
      Case 2:18-cv-09714-JCZ-KWR Document 1 Filed 10/18/18 Page 2 of 6



  of the Federal Rules of Civil Procedure.

                                                   IV.

       Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                              V.

       At all times relevant hereto, Mr. Rybinski was employed by Alliance Marine Services

as a cargo supervisor aboard the M/V TURRITELLA.

                                             VI.

       On June 11, 2017, Mr. Rybinski claims he was injured during the course and scope of

his employment on board the M/V TURRITELLA.

                                             VII.

       After the alleged incident, Mr. Rybinski received medical treatment aboard the M/V

TURRITELLA by a medic. The medic released Mr. Rybinski to return to work the same day

without restrictions. Mr. Rybinski completed the remainder of his 28-day hitch aboard the M/V

TURRITELLA.

                                             VIII.

       After finishing his hitch aboard the M/V TURRITELLA, Mr. Rybinski began treating for

back pain with primary care physicians in New Hampshire. Mr. Rybinski underwent

conservative treatment for back pain, including physical therapy.

                                             IX.

       On August 23, 2017, Mr. Rybinski underwent a lumbar MRI. The MRI revealed only

mild degenerative changes in lumbar discs.

                                              X.

       On July 9, 2018, Mr. Rybinski began treating with pain medicine specialist Dr. David

Dent in New Hampshire. Mr. Rybinski continued to complain of low back pain. Dr. Dent


                                              2
      Case 2:18-cv-09714-JCZ-KWR Document 1 Filed 10/18/18 Page 3 of 6



recommended Mr. Rybinski undergo lumbar facet blocks at the L4-5 and L5-S1 facet joint

levels. If the facet blocks are successful, Dr. Dent recommends Mr. Rybinski undergo a

radiofrequency ablation at the same L4-5 and L5-S1 medial branches.

                                               XI.

       Sometime after the June 11, 2017 alleged accident, Mr. Rybinski retained counsel and

was represented by Thomas M. Bond, Esq. of the law firm The Kaplan/Bond Group, 21

Merchants Row, Suite 3A, Boston, Massachusetts, 02109. On August 27, 2018, Alliance

Marine Services was advised by Thomas Bond, Esq. that he no longer represents Mr.

Rybinski. At the time of this filing, Alliance Marine Services has not been contacted by any

attorney claiming to represent Mr. Rybinski.

                                               XII.

       Upon the receipt of Mr. Rybinski’s cure demand for lumbar facet blocks and possible

radiofrequency ablations at L4-5 and L5-S1, Alliance Marine Services requested Mr. Rybinski

undergo an Independent Medical Examination (“IME”). Alliance Marine Services requested

Mr. Rybinski attend an IME with Dr. Eisleroh, orthopedic surgeon, in Baton Rouge, LA and

offered to pay travel expenses. Alternatively, Alliance Marine Services offered, by way of

compromise, to schedule and coordinate an IME with Dr. Michael W. Groff, neurosurgeon, in

New Hampshire, with the option of another IME in the venue if suit is filed. However, Mr.

Rybinski refused to attend an IME in Louisiana or New Hampshire. (See Ex. A-in globo, email

exchange between Mr. Rybinski and Alliance Marine Service’s adjuster, Pat Aucoin dated

August 31, 2018, September 6, 2018, September 26, 2018 and October 2, 2018 along with

August 27, 2018 email from Mr. Rybinski’s prior counsel (Thomas M. Bond, Esq.) advising

he no longer represents Mr. Rybinski.




                                                3
         Case 2:18-cv-09714-JCZ-KWR Document 1 Filed 10/18/18 Page 4 of 6



                                             XIII.

         To date, Alliance Marine Services has paid all outstanding cure, apart from Mr.

Rybinski’s demand for lumbar facet blocks and possible radiofrequency ablations at L4-5 and

L5-S1 due to the invasive nature of these procedures. Furthermore, Alliance Marine Services

has paid Mr. Rybinski maintenance since the June 11, 2017 alleged accident at a rate of $40

a day.

                                             XIV.

         As Mr. Rybinski’s Jones Act employer, Alliance Marine Services has the obligation

and right to investigate Mr. Rybinski’s entitlement to maintenance and cure benefits pursuant

to the general maritime law. In accordance with its obligation and rights, Alliance Marine

Services requested Mr. Rybinski submit to an IME prior to undergoing lumbar facet blocks

and possible radiofrequency ablations at L4-5 and L5-S1 due to the invasive nature of these

procedures.

                                              XV.

         An IME is necessary as Mr. Rybinski’s medical condition is pertinent evidence to his

claim for maintenance and cure. His condition may be materially modified, altered, and/or

destroyed if he undergoes an invasive procedure such as facet blocks and possible

radiofrequency ablations before Alliance Marine Services is afforded an IME. This potential

spoliation of evidence will be prejudicial to Alliance Marine Services.

                                             XVI.

         Since Mr. Rybinski refuses to attend an IME, there is an actual controversy between

Alliance Marine Services and Mr. Rybinski which requires immediate resolution by this

Honorable Court.




                                               4
       Case 2:18-cv-09714-JCZ-KWR Document 1 Filed 10/18/18 Page 5 of 6



                                             XVII.

       Alliance Marine Services is entitled to declaratory relief to resolve this actual

controversy regarding Mr. Rybinski’s right to cure benefits and whether Alliance Marine

Services is entitled to an IME before Mr. Rybinski undergoes invasive facet blocks and

possible radiofrequency ablations to properly determine the nature and extent of cure

required for Mr. Rybinski.

                                             XVII.

       Alliance Marine Services requests an immediate decision concerning this obligation

to avoid potential liability. Alliance Marine Services has no adequate remedy at law whereby

the relief sought can be obtained.

       WHEREFORE, Alliance Marine Services, L.P. prays for judgment in its favor and

against Douglas Rybinski declaring that Douglas Rybinski must submit to an Independent

Medical Examination before undergoing lumbar facet blocks and possible radiofrequency

ablations and for all general and equitable relief to which Alliance Marine Services, L.P. is

otherwise entitled.

                                     Respectfully submitted,

                                     DUNCAN & SEVIN, L.L.C.



                                     ___________________________
                                     KELLEY A. SEVIN T.A. (#25871)
                                     ELTON F. DUNCAN III, (#14967)
                                     P. SINNOTT MARTIN (#37218)
                                     400 Poydras Street, Suite 1200
                                     New Orleans, LA 70130
                                     Telephone: (504) 524-5566
                                     Facsimile: (504) 524-9003
                                     E-Mail: ksevin@duncansevin.com
                                     E-Mail: eduncan@duncansevin.com
                                     E-Mail: smartin@duncansevin.com
                                     Attorneys for Plaintiff, Alliance Marine Services, L.P.

                                               5
Case 2:18-cv-09714-JCZ-KWR Document 1 Filed 10/18/18 Page 6 of 6




                     CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading
has been electronically filed with the Clerk of Court by using the
CM/ECF system which will send a notice of electronic filing to all counsel
of record, this 18th day of October, 2018.




              _________________________________________




                                        6
